DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement(s) filed 13 December 2021 have been considered, with the exception of the documents that have been crossed off. No copies of these documents have been received in this application, and these documents were not cited or provided in any of the priority applications. Specifically, no copies of JP 2017-053820 A, the Wikipedia article titled “Multilateration”, or the article by Wahba entitled “A least squares estimate of satellite attitude” can be found in the instant application or any of the priority applications. Accordingly, these references have not been considered.
Terminal Disclaimer
The terminal disclaimer filed on 10 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos. 10,395,117 or 10,769,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or fairly suggests classifying one or more objects from visual information of surrounding scenery into a set of moving objects and a set of non-moving objects,  determining a sparse 3D mapping of object feature points taken from the visual information .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-12, 13-15, and 16-20 (now renumbered for issue as 1-12, 18-20, and 13-17, respectively) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
28 December 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665